DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated March 7, 2022 in which no claims have been amended. Therefore, claims 1-20 are currently pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).   The claims are directed to a method which is one of the statutory categories of invention (Step 1:  YES). The recitation of the claimed invention is analyzed as follows, in which the abstract elements are boldfaced.
Claim 1 recites the limitations of:
one or more processors; and one or more non-transitory computer-readable media storing computing instructions that, when executed on the one or more processors, perform: receiving, at a payment-messaging system from a payee financial institution, a request for payor profile information, wherein the request comprises a public identifier of a payor; 
determining, using a directory at the payment-messaging system, the payor profile information based on the request, wherein the payor profile information includes a routing transit number for a payor financial institution that maintains a payor account of the payor when the payor financial institution is enabled to send real-time payments through a real-time settlement network, and wherein the payor profile information does not include an account number of the payor account; and 
sending, from the payment-messaging system to the payee financial institution, the payor profile information, to cause: the payee financial institution to determine whether the payor profile information includes the routing transit number for the payor financial institution; and 
the payee financial institution, when the payor profile information includes the routing transit number for the payor financial institution, to send a request for payment through the real-time settlement network to the payor financial institution to allow the payor to authorize a real-time credit transfer from the payor account to a payee account of a payee maintained at the payee financial institution, wherein the real-time credit transfer is settled through the real-time settlement network.  
The ordered combination of the recited limitations is a method that, under its broadest reasonable interpretation, covers the completion of a financial transaction, which is a fundamental economic practice.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
Moreover, other than reciting a “processor”, “storage medium”, and “network”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “processor”, “storage medium”, and “network” language; “receiving”, “determining”, “sending”, “authorizing”, and “crediting” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  
Claim 1:  but for the generically recited computer language, one or more processors; and one or more non-transitory computer-readable media storing computing instructions that, when executed on the one or more processors, perform: receiving, at a payment-messaging system from a payee financial institution, a request for payor profile information, wherein the request comprises a public identifier of a payor, in the context of the claimed invention encompasses one or more person manually receiving from a payee financial institution, a request for payor profile information.
but for the generically recited computer language, determining, using a directory at the payment-messaging system, the payor profile information based on the request, wherein the payor profile information includes a routing transit number for a payor financial institution that maintains a payor account of the payor when the payor financial institution is enabled to send real-time payments through a real-time settlement network, and wherein the payor profile information does not include an account number of the payor account, in the context of the claimed invention encompasses manually determining using a directory, payor profile information based on the request.
but for the generically recited computer language, sending, from the payment-messaging system to the payee financial institution, the payor profile information, to cause: the payee financial institution to determine whether the payor profile information includes the routing transit number for the payor financial institution; and, in the context of the claimed invention encompasses one or more person manually sending to the payee financial institution, the payor profile information to cause the he payee financial institution to determine whether the payor profile information includes the routing transit number for the payor financial institution.
but for the generically recited computer language, the payee financial institution, when the payor profile information includes the routing transit number for the payor financial institution, to send a request for payment through the real-time settlement network to the payor financial institution to allow the payor to authorize a real-time credit transfer from the payor account to a payee account of a payee maintained at the payee financial institution, wherein the real-time credit transfer is settled through the real-time settlement network, in the context of the claimed invention encompasses manually, the payee financial institution, when the payor profile information includes the routing transit number for the payor financial institution, to send a request for payment to the payor financial institution to allow the payor to authorize a credit transfer from the payor account to a payee account of a payee maintained at the payee financial institution.
Claim 3:  but for the generically recited computer language, wherein the request for the payor profile information is received at the payment-messaging system after the payor has registered to use the payment-messaging system, in the context of the claimed invention encompasses one or more people manually receiving a request for payor profile information after the payor has registered.
Claim 4:  but for the generically recited computer language, wherein the payor profile information is created in the directory when the payor registers for the payment-messaging system, in the context of the claimed invention encompasses manually creating payor profile information when a payor registers.
Claim 5:  but for the generically recited computer language, wherein the routing transit number for the payor financial institution is stored in the payor profile information in the directory when the payor financial institution is enabled to send real-time payments through the real-time settlement network, in the context of the claimed invention encompasses manually storing the routing number for the payor financial institution in a directory.
Claim 7:  but for the generically recited computer language, wherein the computing instructions, when executed on the one or more processors, are further configured to perform: receiving first data at the payment-messaging system from the real-time settlement network after the real-time settlement network receives the request for payment from the payee financial institution, wherein the first data comprises information about the request for payment; and storing the first data at the payment-messaging system, in the context of the claimed invention encompasses manually receiving data after receiving a request for payment from the payee financial institution and storing the data.
Claim 8:  but for the generically recited computer language, wherein the computing instructions, when executed on the one or more processors, are further configured to perform: sending a first acknowledgement from the payment-messaging system to the real-time settlement network after the payment-messaging system receives the first data, in the context of the claimed invention encompasses manually sending an acknowledgment after receiving first data.
Claim 9:  but for the generically recited computer language, wherein the computing instructions, when executed on the one or more processors, are further configured to perform: receiving second data at the payment-messaging system from the real-time settlement network after the real-time settlement network receives the real-time credit transfer from the payor financial institution, wherein the second data comprises information about the real-time credit transfer; and storing the second data at the payment-messaging system, in the context of the claimed invention encompasses manually receiving second data after receiving a credit transfer from a payor financial institution and storing the second data.
Claim 10:  but for the generically recited computer language, wherein the computing instructions, when executed on the one or more processors, are further configured to perform: sending a second acknowledgement from the payment-messaging system to the real-time settlement network after the payment-messaging system receives the second data, in the context of the claimed invention encompasses manually sending a second acknowledgment after receiving the second data.

Claims 11-12 and 16-20 are substantially similar to claims 1-2 and 6-10, thus,
they are rejected on similar grounds.
	Claims 13-15 are substantially similar to claims 3-5, thus, they are rejected on
similar grounds.

This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “processor”, “storage medium”, and “network”, to perform the “receiving”, “determining”, “sending”, “authorizing”, and “crediting”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “processor”, “storage medium”, and “network”, to perform the “receiving”, “determining”, “sending”, “authorizing”, and “crediting” “receiving”, “determining”, “sending”, “authorizing”, and “crediting” amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it”, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes transmitting information (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and depositing information (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19, 2018.  Dependent claims 2, 6, 12, and 16 merely limit the abstract idea but do not recite any additional element beyond the cited abstract idea, thus, do not amount to significantly more. The recited ordered combination of additional elements includes a generically recited computing element non-meaningfully applying the Judicial Exception.  No additional element currently recited renders the claims to be significantly more than the cited Judicial Exception. (Step 2B: No)

Therefore, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-12, and 16-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Davey, U.S. Patent Application Publication Number 2019/0340590.
As per claim 1, Davey explicitly teaches:
one or more processors; and one or more non-transitory computer-readable media storing computing instructions that, when executed on the one or more processors, perform: receiving, at a payment-messaging system from a payee financial institution, a request for payor profile information, wherein the request comprises a public identifier of a payor; (Davey 2019/0340590 at paras. 8, 11-13, 52-54, 62-64, 68-73, and 84-94) ("In step 400, the payee station 120 sends a request to the payee FI 121, requesting that payment be made to a payee associated with the station 120, from another party, such as a payor associated with payor station 110. The payee FI 121 then responds by sending a request for endpoint data (as described above) relating to the payor towards the federated directory 200 (either directly or by way of the RTP network 130) (step 401), where the request is then employed to obtain BANPC and BRNPC identifiers (based on information included in the request), in the tokenization procedure described above in accordance with the flow diagram represented in FIG. 2A. For example, as described above, the federated directory 200 determines whether the requested endpoint data is included in the database 210 and/or the other directories 201 to 200 . . . N, determines which database 210 or directory 201 to 200 . . . N to retrieve the endpoint data from (e.g., either on its own or by presenting options to the requesting party and obtaining a responsive selection), and obtains corresponding BANPC and BRNPC identifiers, in the above-described manner.")
determining, using a directory at the payment-messaging system, the payor profile information based on the request, wherein the payor profile information includes a routing transit number for a payor financial institution that maintains a payor account of the payor when the payor financial institution is enabled to send real-time payments through a real-time settlement network, and wherein the payor profile information does not include an account number of the payor account; and (Davey 2019/0340590 at paras. 8, 11-13, 52-54, 62-64, 68-73, and 84-94) ("In step 400, the payee station 120 sends a request to the payee FI 121, requesting that payment be made to a payee associated with the station 120, from another party, such as a payor associated with payor station 110. The payee FI 121 then responds by sending a request for endpoint data (as described above) relating to the payor towards the federated directory 200 (either directly or by way of the RTP network 130) (step 401), where the request is then employed to obtain BANPC and BRNPC identifiers (based on information included in the request), in the tokenization procedure described above in accordance with the flow diagram represented in FIG. 2A. For example, as described above, the federated directory 200 determines whether the requested endpoint data is included in the database 210 and/or the other directories 201 to 200 . . . N, determines which database 210 or directory 201 to 200 . . . N to retrieve the endpoint data from (e.g., either on its own or by presenting options to the requesting party and obtaining a responsive selection), and obtains corresponding BANPC and BRNPC identifiers, in the above-described manner.")
sending, from the payment-messaging system to the payee financial institution, the payor profile information, to cause: the payee financial institution to determine whether the payor profile information includes the routing transit number for the payor financial institution; and (Davey 2019/0340590 at paras. 8, 11-13, 52-54, 62-64, 68-73, and 84-94) ("In step 400, the payee station 120 sends a request to the payee FI 121, requesting that payment be made to a payee associated with the station 120, from another party, such as a payor associated with payor station 110. The payee FI 121 then responds by sending a request for endpoint data (as described above) relating to the payor towards the federated directory 200 (either directly or by way of the RTP network 130) (step 401), where the request is then employed to obtain BANPC and BRNPC identifiers (based on information included in the request), in the tokenization procedure described above in accordance with the flow diagram represented in FIG. 2A. For example, as described above, the federated directory 200 determines whether the requested endpoint data is included in the database 210 and/or the other directories 201 to 200 . . . N, determines which database 210 or directory 201 to 200 . . . N to retrieve the endpoint data from (e.g., either on its own or by presenting options to the requesting party and obtaining a responsive selection), and obtains corresponding BANPC and BRNPC identifiers, in the above-described manner.")
the payee financial institution, when the payor profile information includes the routing transit number for the payor financial institution, to send a request for payment through the real-time settlement network to the payor financial institution to allow the payor to authorize a real-time credit transfer from the payor account to a payee account of a payee maintained at the payee financial institution, wherein the real-time credit transfer is settled through the real-time settlement network.  (Davey 2019/0340590 at paras. 8, 11-13, 52-54, 62-64, 68-73, and 84-94) ("A real-time payment procedure according to an example embodiment herein will now be described. Referring now to FIG. 5, in addition to being able to obtain access to and view, summary and detailed bills, a payor (e.g., associated with station 110) can connect to a payor FI 111 (e.g., via an on-line banking website or mobile application) to authorize a payment of an amount from the payor's account with payor FI 111 to a payee associated with station 120 and FI 121 (step 501). It is noted that payment can be made in response to a request for payment message (RFP), although it need not be."  Also, " If the validation(s) performed in step 521 are determined to be successful (“Yes” in step 522), then control passes to step 523 where, in one example, the RTP network 130 updates at least one settlement position. In one example embodiment herein, the RTP network 130 updates a multilateral net settlement position for at least one of the payor FI 111 and the payee FI 121. In another example embodiment herein, the RTP network 130 updates the payor FI 111's position (i.e. by deducting the amount of credit transfer from the payor FI's available balance/position).")
As per claim 2, Davey explicitly teaches:  wherein the payee is a biller for services provided by the payee to the payor.  (Davey at paras. 57-59) ("a customer (e.g., payor) can more efficiently and more securely pay various balances owed to various billers (e.g., payees) through a single secure location ")
As per claim 6, Davey explicitly teaches:  wherein the public identifier of the payor comprises at least one of an email address of the payor, a phone number of the payor, a tokenized identifier of the account of the payor, or an account number proxy for the account of the payor.  (Davey at paras. 42-43) ("For example, the directories may also include information such as endpoint data identifying a particular party (e.g., payor, payee), such as, for example, a name, email address, street address, phone number, or BANPC and BRNPC.)
As per claim 7, Davey explicitly teaches:  wherein the computing instructions, when executed on the one or more processors, are further configured to perform: receiving first data at the payment-messaging system from the real-time settlement network after the real-time settlement network receives the request for payment from the payee financial institution, wherein the first data comprises information about the request for payment; and storing the first data at the payment-messaging system.  (Davey at paras. 69-71) (" The obtained BANPC and BRNPC identifiers are then provided by the directory 200 (either directly or by way of RTP network 130) to the payee FI 121 (step 208) so that the payee FI 121 can include the BANPC and BRNPC identifiers in a request for payment message (RFP) that is generated by the FI 121 and provided to the RTP Network 130 (step 402). The request for payment message (RFP) may include, in addition to the BANPC and BRNPC identifiers, for example, a transaction identifier (e.g., a UT-ID generated by an algorithm), a payee's name (and/or other applicable information), the payor's name, the payment amount, and a payee remittance identifier (i.e., payor's account number with the payee) so that the payee can associate the payment with the payor, and/or additional information for posting purposes, although in some embodiments not all of that information need be included. In one example embodiment herein, the RFP message includes a bill summary having a limited amount of information to notify a payor that a payment should be made to the payee. The bill summary also can include information such as a link which is selectable for enabling access to a detailed bill, in the below described manner.")
As per claim 8, Davey explicitly teaches:  wherein the computing instructions, when executed on the one or more processors, are further configured to perform: sending a first acknowledgement from the payment-messaging system to the real-time settlement network after the payment-messaging system receives the first data.  (Davey at paras. 69-71) ("the RFP message includes a bill summary having a limited amount of information to notify a payor that a payment should be made to the payee. The bill summary also can include information such as a link which is selectable for enabling access to a detailed bill, in the below described manner.")
As per claim 9, Davey explicitly teaches:  wherein the computing instructions, when executed on the one or more processors, are further configured to perform: receiving second data at the payment-messaging system from the real-time settlement network after the real-time settlement network receives the real-time credit transfer from the payor financial institution, wherein the second data comprises information about the real-time credit transfer; and storing the second data at the payment-messaging system.  (Davey at paras. 84-87) ("After receiving payment authorization (e.g., a payment authorization message) from the payor (step 502), such as, for example, via a channel specific message, the FI 111 checks the account associated with the payor to determine whether the account has a sufficient amount of funds available to cover the payment amount (step 503), in one example embodiment herein.  Where sufficient funds are determined to be available, the payor FI 111 then determines whether the requested payment can be processed in real time (step 504). In one embodiment, step 504 is performed by the FI 111 determining at least one of (i) whether the payee FI 121 identified in the payment authorization has a capability to receive real time payments (i.e., is “real time enabled”), (ii) determining whether the payment amount is less than a predetermined individual transaction limit of the transaction system 100, and (iii) determining whether the payment amount is less than a predetermined client specific transaction value set by the FI 111 or 121. For example, determination (i) can involve the FI 111 associating an identifier of the payee FI 121 included in the payment authorization with associated predetermined information stored in the payor FI 111 indicating whether or not the payee FI 121 supports real time payment capability. In another example embodiment, the RTP network 130 stores the predetermined information, and the determination is made by the payor FI 111 communicating with the RTP network 130 to determine whether the predetermined information indicates that the payee FI 121 supports real time payment capability. In still another example embodiment, the predetermined information is stored elsewhere, in another element, of the transaction system 100, such as in the payee FI 121, and the determination is made by the payor FI 111 communicating with that element to determine whether the predetermined information indicates that the payee FI 121 supports real time payment capability. The determinations (ii) and (iii) can involve similar procedures for determining whether the payment amount is less than a predetermined transaction limit, i.e., the amount included in the payment authorization is checked against a limit that may be included in the FI 111 or 121, the RTP network 130, or in another element of the transaction system 100.")
As per claim 10, Davey explicitly teaches:  wherein the computing instructions, when executed on the one or more processors, are further configured to perform: sending a second acknowledgement from the payment-messaging system to the real-time settlement network after the payment-messaging system receives the second data.  (Davey at paras. 96-98) ("In the case where the FI 121 determines that the payment is accepted in step 543, then in step 547 the FI 121 sends a status “ACK” message to the RTP network 130. Control then passes to step 530 which performs a tokenizing procedure (although in other embodiments it is not performed), and control then passes to step 540. In one example embodiment, the FI 121 can notify the station 120 of the status of the payment (e.g., via text message, email, an online message or other form of communication).")
Claims 11-12 and 16-20 are substantially similar to claims 1-2 and 6-10, thus, they are rejected on similar grounds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-5 and 13-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Davey, U.S. Patent Application Publication Number 2019/0340590; in view of Weinflash, U.S. Patent Application Publication Number 2019/0318354.
As per claim 3, Davey does not explicitly teach, however, Weinflash does explicitly teach:  wherein the request for the payor profile information is received at the payment-messaging system after the payor has registered to use the payment-messaging system.  (Weinflash 2019/0318354 at paras. 421-423) ("In some embodiments, the enrollment process for a payor (e.g., sender 1010) can involve the payor (e.g., sender 1010) entering information to enroll, such as account number and routing number, debit card information, personally identifiable information, and/or other suitable information. In many embodiments, transaction system 2950 can implement authentication procedures during enrollment, such as authentication procedures similar to those used in setting up ClearXchange (CXC) P2P (person-to-person) payments, which can, for example, verify the identity of the payor (e.g., sender 1010) and/or setup security information for future verification (e.g., password, biometric information, tokens, encryption keys, etc.). In several embodiments, transaction system 2950 can add this additional information to directory 2951 during the enrollment process. In many embodiments, if the payor (e.g., sender 1010) has already been provided the enrollment information and/or the security information to transaction system 2950, such as by having already been enrolled in real-time payment transactions for another biller (e.g., 2980) through transaction system 2950, the enrollment process can add the new biller (e.g., 2980) without entering the information again.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davey and Weinflash to provide for receiving a request for payor profile information after the payor is registered because it allows the biller to have immediate access to the payment funds in real-time after the customer has initiated the payment to the biller, and generally are predicated on a bill being sent to the customer.  (Weinflash at Abstract and paras. 2-5)
As per claim 4, Davey does not explicitly teach, however, Weinflash does explicitly teach:  wherein the payor profile information is created in the directory when the payor registers for the payment-messaging system.  (Weinflash 2019/0318354 at paras. 421-423) ("In some embodiments, the enrollment process for a payor (e.g., sender 1010) can involve the payor (e.g., sender 1010) entering information to enroll, such as account number and routing number, debit card information, personally identifiable information, and/or other suitable information. In many embodiments, transaction system 2950 can implement authentication procedures during enrollment, such as authentication procedures similar to those used in setting up ClearXchange (CXC) P2P (person-to-person) payments, which can, for example, verify the identity of the payor (e.g., sender 1010) and/or setup security information for future verification (e.g., password, biometric information, tokens, encryption keys, etc.). In several embodiments, transaction system 2950 can add this additional information to directory 2951 during the enrollment process. In many embodiments, if the payor (e.g., sender 1010) has already been provided the enrollment information and/or the security information to transaction system 2950, such as by having already been enrolled in real-time payment transactions for another biller (e.g., 2980) through transaction system 2950, the enrollment process can add the new biller (e.g., 2980) without entering the information again.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davey and Weinflash to provide for wherein the payor profile information is created in the directory when the payor registers for the payment-messaging system because it allows the biller to have immediate access to the payment funds in real-time after the customer has initiated the payment to the biller, and generally are predicated on a bill being sent to the customer.  (Weinflash at Abstract and paras. 2-5)
As per claim 5, Davey does not explicitly teach, however, Weinflash does explicitly teach:  wherein the routing transit number for the payor financial institution is stored in the payor profile information in the directory when the payor financial institution is enabled to send real-time payments through the real-time settlement network.  (Weinflash 2019/0318354 at paras. 421-423) ("In some embodiments, the enrollment process for a payor (e.g., sender 1010) can involve the payor (e.g., sender 1010) entering information to enroll, such as account number and routing number, debit card information, personally identifiable information, and/or other suitable information. In many embodiments, transaction system 2950 can implement authentication procedures during enrollment, such as authentication procedures similar to those used in setting up ClearXchange (CXC) P2P (person-to-person) payments, which can, for example, verify the identity of the payor (e.g., sender 1010) and/or setup security information for future verification (e.g., password, biometric information, tokens, encryption keys, etc.). In several embodiments, transaction system 2950 can add this additional information to directory 2951 during the enrollment process. In many embodiments, if the payor (e.g., sender 1010) has already been provided the enrollment information and/or the security information to transaction system 2950, such as by having already been enrolled in real-time payment transactions for another biller (e.g., 2980) through transaction system 2950, the enrollment process can add the new biller (e.g., 2980) without entering the information again.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davey and Weinflash to provide for wherein the routing transit number for the payor financial institution is stored in the payor profile information in the directory when the payor financial institution is enabled to send real-time payments through the real-time settlement network because it allows the biller to have immediate access to the payment funds in real-time after the customer has initiated the payment to the biller, and generally are predicated on a bill being sent to the customer.  (Weinflash at Abstract and paras. 2-5)
Claims 13-15 are substantially similar to claims 3-5, thus, they are rejected on similar grounds.

Response to Arguments
Applicant’s arguments filed on March 7, 2022 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-20, Examiner notes the following:
Applicant argues that the amended features would integrate the abstract idea into practical application and provides a conclusory argument that the claims recite an inventive concept.  Examiner disagrees, however, and notes that the additional elements of the computer system - a “processor”, “storage medium”, and “network” - to perform the “receiving”, “determining”, “sending”, “authorizing”, and “crediting”, and “transmitting”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims at issue are directed to completion of a financial transaction, which is a fundamental economic practice.  The claims invoke the “processor”, “storage medium”, and “network” merely as tools to execute the abstract idea.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mental process) does not integrate a judicial exception into a practical application or provide significantly more.  (MPEP 2106.05 (f))
With respect to Applicant’s arguments as to the §§ 102 and 103 rejections for now pending claims 1-20, Examiner notes the following:
Applicant argues that “nowhere does Davey disclose that "the request comprises a public identifier of a payor".  Examiner disagrees and notes that Davey explicitly discloses “Information identifying the party (e.g., a payor associated with station 110 and payor FI 111), such as a name, street address, email address, phone number, or the like (associated with the payor, payor station 110, and/or payor FI 111), may be included in the request.”  (Davey at paras. 52-54)
Applicant argues that “nowhere does Davey disclose that "the payor profile information includes a routing transit number for a payor financial institution that maintains a payor account of the payor when the payor financial institution is enabled to send real-time payments through a real-time settlement network, and wherein the payor profile information does not include an account number of the payor account".  Examiner disagrees and notes that Davey explicitly discloses “the endpoint data includes at least one of a bank account number and a bank routing number, i.e., there could be a routing number without an account number”.  (Davey at paras. 8, 11-13)
Applicant argues that “nowhere does Davey disclose "the payee financial institution to determine whether the payor profile information includes the routing transit number for the payor financial institution”.  Examiner disagrees and notes that Davey explicitly discloses “the payee financial institution determines whether the requested endpoint data is included in the database and the endpoint data may include an account number and routing number.” (Davey at paras. 62-64 and 68-73)
Applicant argues that “nowhere does Davey disclose "the payee financial institution, when the payor profile information includes the routing transit number for the payor financial institution, to send a request for payment through the real-time settlement network to the payor financial institution to allow the payor to authorize a real-time credit transfer from the payor account to a payee account of a payee maintained at the payee financial institution, wherein the real-time credit transfer is settled through the real-time settlement network".  Examiner disagrees and notes that Davey explicitly discloses “It is noted that payment can be made in response to a request for payment message (RFP), although it need not be."  Also, " If the validation(s) performed in step 521 are determined to be successful (“Yes” in step 522), then control passes to step 523 where, in one example, the RTP network 130 updates at least one settlement position. In one example embodiment herein, the RTP network 130 updates a multilateral net settlement position for at least one of the payor FI 111 and the payee FI 121”.  (Davey at paras. 84-94)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MERRITT J HASBROUCK/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693